DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020 has been entered.
 
Response to Amendment
Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 1-2 4-20 over Nishiwaki in view of Shibatani is withdrawn due to Applicant’s amendment filed on November 30, 2020.

New Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-14, 17-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
In line 7 of the independent claim 1, Applicant has substituted the general “binder polymer” with the species of “epoxy acrylate polymer”, which is supported in the specification.  However, further down in lines 11-12 of said claim 1, Applicant has then also substituted the “acidic substances in the binder polymer” with the “epoxy acrylate polymer”.  Applicant’s specification only discloses that “the acidic substances in the binder polymer can comprise an organic acid, an inorganic acid, a phenol and so on. For example, the organic acid can be a carboxylic acid, a sulfonic acid or the like, and the inorganic acid can be an oxo acid, a hydrogen acid, a complex acid, a mixed acid or the like, and the phenol can be oxybenzene or the like”.  
Additionally, in lines 11-12 of said claim 1, Applicant has amended the amount of the epoxy acrylate polymer to have a percentage ranging from 5% to 15% by mass in the overcoating, which is not supported in the specification, whereas in dependent claim 19, the epoxy acrylate polymer already has a percentage ranging from 15% to 80% by mass in the overcoating, which is supported in the specification.  
Claims 1-2, 5-14, 17-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  
a)	In line 7 of the independent claim 1, Applicant has substituted the general “binder polymer” with the species of “epoxy acrylate polymer”, which is supported in the specification.  However, further down in lines 11-12 of said claim 1, Applicant has then also substituted the “acidic substances in the binder polymer” with the “epoxy acrylate polymer” which is not only not supported in the specification, but also contradictory to the earlier substitution.  Additionally, in lines 11-12 of said claim 1, Applicant has amended the amount of the epoxy acrylate polymer to have a percentage ranging from 5% to 15% by mass in the overcoating, which is not supported in the specification, whereas in dependent claim 19, the epoxy acrylate polymer has a percentage ranging from 15% to 80% by mass in the overcoating, such that the two percentage ranges only overlap at the 15% mark. 
For the purposes of examination, the presently amended claims will be interpreted to reflect the Office’s impression that Applicant had not intended to change the limitation of “acidic substances in the binder polymer” to “epoxy acrylate polymer” in lines 11-12 of said claim 1, but instead, had intended to change said limitation to “acidic substances in the epoxy acrylate polymer”.   
b)	Claim 19 which depends on claim 13 which depends on claim 1, contains the limitation of “the epoxy acrylate polymer has a percentage ranging from 5% to 15% by mass in the overcoating” of the parent claim 1, as well as the limitation in lines 2-3 of 
Correction and/or clarification with relevant citation(s) from the specification are required.  Claims 2, 5-14, 17-20 depend on claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiwaki (US 5,236,793) in view of Shibatani (US 2010/0022700).

    PNG
    media_image1.png
    174
    660
    media_image1.png
    Greyscale

Regarding claim 1, Nishiwaki teaches a color filter substrate ((1) a transparent substrate; (2) a color filter, col 9, lines 15-20, Fig. 1 shown above), comprising: a plurality of color filter units (R ), (G), (B), col 9, lines 55-60) arranged in a matrix (Fig. 1); a patterned black matrix layer (black matrix (black pattern), col 8, lines 33-35), the patterned black matrix layer filling gaps between adjacent color filter units ((2), Fig. 1); and an overcoating (overcoat (3), col 10, lines 1-5) covering the plurality of color filter units (RGB) and the patterned black matrix layer (2, Fig. 1), wherein the overcoating 3 is formed by a mixture of a binder polymer (polymerizable, water-insoluble photopolymerizable substance … having an average molecular weight …. of … about 
However, Nishiwaki teaches that the overcoating is formed to flatten the surface of the color filter units (make the color filter flat, col 1, lines 35-40) which means that the overcoating desirably has a flat surface.
Shibatani teaches that addition of a surface active agent (surfactant [0197]) to a coating mixture (ink [0197]), reduces the surface tension, for the purpose of flattening the surface of the color filter (colored portion [0197]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included a surface active agent in the mixture forming the overcoating covering the plurality of color filter units and the patterned black matrix layer, of the color filter substrate of Nishiwaki, to reduce the surface tension of the mixture, in order to obtain the desired flattening of the surface of the color filter units, as taught by Shibatani.
Nishiwaki is silent regarding acidic substances in the epoxy acrylate polymer.
However, Shibatani teaches addition of an acidic substance (acid-value dispersing agent [0180]) to the coating mixture (ink [0180]) in an amount of 8% to 15% by mass (wt% [0194]) which is within the claimed range of 5% to 15% by mass, for the purpose of improving dispersion in the coating mixture.

Regarding claim 2, Nishiwaki teaches that the overcoating has a thickness of  about 1 µm (10,000 Å, col 9, lines 60-65) to 5 µm (50,000 Å, col 6, lines 15-25) which contains the claimed range of 1.3-1.5.
Regarding claim 5, Nishiwaki teaches that the multi-functional monomer (trimethylolpropane triacrylate, col 9, lines 43-55) can have a percentage of 12% (20x100/(100+40+20+5+0.5+0.1), Example 1, col 9, lines 43-55) by mass in the overcoating (color filter which comprises a mixture of the material for overcoat, abstract), after being dried (minus butyl cellosolve acetate solvent, Example 1, col 9, lines 43-56), which is within the claimed range of from 10% to 60%.
Regarding claim 6, Nishiwaki teaches that the multi-functional monomer comprises an acryloyl-based multi-functional monomer (trimethylolpropane triacrylate, col 9, lines 43-55).
Regarding claim 7, Shibatani teaches that the surface active agent can be a silicon-based material or a fluorine-based material (surfactants [0197]), or a mixture of the two, for the purpose of providing the desired dispersed coating mixture uniformity (dispersing agents include … silicone-based, fluorine-based, and other surfactants ([0178], dispersing agents include … one or more types … may be combined [0179]) as well as the desired flattening of the surface of the color filter units, as described above.

Regarding claim 8, Shibatani teaches that the surface active agent (dispersing agent [0194] include … silicone-based, fluorine-based, and other surfactants ([0178]) can have a percentage of 0.5% by mass (0.5 wt% [0194]) which is within the claimed range of less than 1% by mass in the coating, for the purpose of providing the desired dispersed overcoating mixture uniformity, as well as the desired flattening of the surface of color filter units, as described above. 
	Regarding claim 9, Nishiwaki teaches that the epoxy acrylate polymer can have a percentage of 79% ((100+20)x100/(100+20+10+10+10+1.0+0.1), Example 3, col 10, lines 40-51) by mass in the overcoating (color filter which comprises a mixture of the material for overcoat, abstract), after being dried (minus butyl carbitol acetate solvent, Example 3, col 10, lines 40-55), which is within the claimed range of from 15% to 80%.
	Regarding claim 10, Nishiwaki teaches that the hardener has a percentage of 10 parts by weight, per 100 parts by weight of the cationically polymerizable, water-insoluble photopolymerizable substance (col 7, lines 37-47), such that for a 40 parts by weight of the cationically polymerizable, water-insoluble photopolymerizable substance (water-insoluble photopolymerizable oligomer, Example 1, col 9, lines 43-55), the 
	Regarding claim 11, Nishiwaki teaches that the hardener comprises an acid anhydride hardener (col 7, lines 35-45).
	Regarding claim 12, Nishiwaki teaches that the acid anhydride hardener can comprise an aromatic compound (polybasic acid anhydride … aromatic polycarboxylic anhydride, col 3, lines 15-25). 
	Regarding claim 13, Nishiwaki teaches a display device comprising the color filter substrate (color filter for liquid crystal display, col 2, lines 20-30).
Regarding claim 14, Nishiwaki teaches that the overcoating has a thickness of  about 1 µm (10,000 Å, col 9, lines 60-65) to 5 µm (50,000 Å, col 6, lines 15-25) which contains the claimed range of 1.3-1.5.
Regarding claim 17, Nishiwaki teaches that the multi-functional monomer (trimethylolpropane triacrylate, col 9, lines 43-55) can have a percentage of 12% (20x100/(100+40+20+5+0.5+0.1), Example 1, col 9, lines 43-55) by mass in the overcoating (color filter which comprises a mixture of the material for overcoat, abstract), after being dried (minus butyl cellosolve acetate solvent, Example 1, col 9, lines 43-56), which is within the claimed range of from 10% to 60%.
Regarding claim 18, Shibatani teaches that the surface active agent can be a silicon-based material or a fluorine-based material (surfactants [0197]), or a mixture of the two, for the purpose of providing the desired dispersed coating mixture uniformity (dispersing agents include … silicone-based, fluorine-based, and other surfactants 
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided a mixture of a silicon-based material and a fluorine-based material as the surface active agent in the mixture forming the overcoating covering the plurality of color filter units and the patterned black matrix layer, of the color filter substrate of Nishiwaki, as modified by Shibatani, in order obtain the desired dispersed overcoating mixture uniformity, as taught by Shibatani, as well as the desired flattening of the surface of the color filter units, as described above.
Regarding claim 19, Nishiwaki teaches that the epoxy acrylate polymer can have a percentage of 79% ((100+20)x100/(100+20+10+10+10+1.0+0.1), Example 3, col 10, lines 40-51) by mass in the overcoating (color filter which comprises a mixture of the material for overcoat, abstract) after being dried (minus butyl carbitol acetate solvent, Example 3, col 10, lines 40-55), which is within the claimed range of from 15% to 80%.
	Regarding claim 20, Nishiwaki teaches that the hardener has a percentage of 10 parts by weight, per 100 parts by weight of the cationically polymerizable, water-insoluble photopolymerizable substance (col 7, lines 37-47), such that for a 40 parts by weight of the cationically polymerizable, water-insoluble photopolymerizable substance (water-insoluble photopolymerizable oligomer, Example 1, col 9, lines 43-55), the hardener can have a percentage of 2% (40x100x10/(100x(100+40+20+5+0.5+0.1)) by mass in the overcoating, after being dried (minus solvent).

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiments in the new grounds of rejection.

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782